156 S.E.2d 857 (1967)
271 N.C. 464
STATE of North Carolina
v.
James Edwin HOPPER.
No. 165.
Supreme Court of North Carolina.
September 27, 1967.
N. Dixon Lackey, Jr., Shelby, for defendant appellant.
T. W. Bruton, Atty. Gen., and Harry W. McGalliard, Deputy Atty. Gen., for the State.
PER CURIAM:
The defendant's only assignment of error is that the prison sentences imposed constituted cruel and unusual punishment. Upon his pleas of guilty, he could have been given a total of forty years' imprisonment for the *858 forgery and uttering of the two checks. G.S. § 14-119 and G.S. § 14-120.
With a record of two felony convictions in which, so far as the present record shows, he received no active prison sentences, he could hardly hope for further slap-on-the-wrist treatment by the Court. The sentences pronounced herein, while severe, amount to only about a third of the time of imprisonment permissible under the defendant's pleas of guilty. We have held, frequently and repeatedly, that this does not constitute cruel and unusual punishment. State v. Elliott, 269 N.C. 683, 153 S.E.2d 330, and many cases there cited.
This being the only ground upon which the defendant seeks relief, it is hereby denied.
Affirmed.